Case 1:20-cv-00258-RRM-PK Document1 Filed 01/15/20

Barry I. Levy, Esq.

Michael A. Sirignano, Esq.
Sean Gorton, Esq.

RIVKIN RADLER LLP

926 RXR Plaza

Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government Employees Insurance Co.,
GEICO Indemnity Co., GEICO General Insurance Company
and GEICO Casualty Co.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GOVERNMENT EMPLOYEES INSURANCE COMPANY,
GEICO INDEMNITY COMPANY, GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY
COMPANY,

Plaintiffs,
-against-
VALERTY SABODASH, M.D.,
ANETTA KALSIN,
VALERITY KOTLYAR,
CLOUD BILLING, INC., and
JOHN DOE DEFENDANTS “1” ~ “10”,

Defendants.

COMPLAINT

Page 1 of 50 PagelD #: 1

Docket No.: _( )

Plaintiffs Demand a Trial by
Jury

Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Company,

GEICO General Insurance Company, and GEICO Casualty Company (collectively “GEICO” or

“Plaintiffs”), as and for their Complaint against defendants, Valeriy Sabodash, M.D., Anetta

Kalsin, Valeriy Kotlyar, Cloud Billing, Inc., and John Doe Defendants “1” through “10”

(collectively, the “Defendants”), hereby allege as follows:
NATURE OF THE ACTION

l. This action seeks to recover more than $107,380.00 that the Defendants
wrongfully obtained from GEICO and to extinguish more than $911,500.00 in pending
fraudulent billing resulting from the submission of thousands of fraudulent No-Fault insurance
charges through an unincorporated medical practice using the name of Valeriy Sabodash, M.D.
(“the unincorporated medical practice”). The fraudulent No-Fault insurance charges include
excessive and medically unnecessary diagnostic testing services, including initial examinations,
electromyography tests (““EMGs’) and nerve conduction velocity tests (“NC Vs”) (collectively
the “Fraudulent Services”) purportedly rendered to individuals involved in automobile accidents
and eligible for coverage under policies of automobile insurance issued by GEICO (“Insureds”).

2. The Defendants’ submission of fraudulent charges was part of a scheme involving
a licensed physician, Valeriy Sabodash, M.D. (“Sabodash’”), who resided in Florida but “sold”
his medical license to unlicensed laypersons in New York, including Anetta Kalsin (“Kalsin”),
Valeriy Kotlyar (‘Kotlyar’), and John Doe Defendants 1-10, so that the laypersons could
secretly and unlawfully control and profit from Sabodash’s unincorporated medical practice,
which maintained no stand-alone practice, had no patients of its own, and provided no legitimate
or medically necessary services.

3. Sabodash’s unincorporated medical practice, under the control of the unlicensed
laypersons, operated on an itinerant basis traveling to the offices of numerous multidisciplinary
No-Fault medical clinics (the “Clinics”) which, pursuant to a fraudulent scheme involving pre-
determined treatment and billing protocols, provided Sabodash’s unincorporated medical

practice with referrals and access to the Clinics’ patient bases. The Defendants then used
Sabodash’s unincorporated medical practice to bill New York automobile insurers, including
GEICO, for the Fraudulent Services.

4, Sabodash, knowing that he was not in actual control of the unincorporated
medical practice, conspired with unlicensed laypersons, Kalsin, Kotlyar, Kalsin’s company —
Cloud Billing, Inc. (‘Cloud Billing”) — and John Doe Defendants 1-10 (collectively, the
“Management Defendants”), to enable Sabodash’s unincorporated medical practice to receive a
steady stream of “patients” through illegal kickbacks, fee splitting, and referral arrangements
with the Clinics. Through these illegal arrangements, the Defendants billed inflated and
excessive charges for the Fraudulent Services, all performed pursuant to a fraudulent, pre-
determined protocol designed and employed by the Detendants to maximize the potential
charges that they could submit to insurers, without regard to the actual needs of the patients.

5, As aresult of the Defendants’ fraudulent scheme, GEICO seeks to recover monies
stolen from it, amounting to at least $107,380.00, as well as a declaration in this action that
GEICO is not legally obligated to pay reimbursement of more than $911,500.00 in pending New
York No-Fault insurance claims that have been submitted by or on behalf of Sabodash’s
unincorporated medical practice because:

(i) Valeriy Sabodash, M.D. is an unincorporated medical practice that was
fraudulently owned and/or controlled by non-physicians, and split fees
with them, in violation of New York law and, therefore, is ineligible to
seek or recover No-Fault benefits;

(11) the Fraudulent Services were not medically necessary and were provided ~
to the extent they were provided at all — pursuant to pre-determined
fraudulent protocols designed solely to financially enrich the Defendants,

rather than to treat or otherwise benefit the Insureds who purportedly were
subjected to them;

(iii) the billing codes used for the Fraudulent Services misrepresented and
exaggerated the level of services that purportedly were provided in order
to inflate the charges submitted to GEICO;
(iv) the Fraudulent Services were provided — to the extent they were provided
at all — pursuant to illegal fee-splitting and kickback arrangements among
the Defendants and the owners and controllers of the multidisciplinary
Clinics where the Defendants purported to provide the Fraudulent
Services; and

(v) in many cases, the Fraudulent Services were provided — to the extent they
were provided at all — by independent contractors.

6. The Defendants fall into the following categories:

(i) Sabodash is a licensed physician licensed to practice medicine in the State
of New York and Florida who has served as the nominal owner of the
unincorporated medical practice;

(ii) The Management Defendants include Defendants Kalsin, Kotlyar, Cloud
Billing, and John Doe Defendants 1-10 who have never been licensed
healthcare professionals. Even so, they secretly and unlawfully owned
and/or controlled the unincorporated medical practice in contravention of
New York law, engaged in illegal kickback, fee splitting, and referral
relationships as part of the fraudulent scheme, and directed and
implemented pre-determined fraudulent protocols designed solely to
financially enrich the Defendants.

7. As discussed below, the Defendants at all relevant tumes have known that: (i) the
unincorporated medical practice has been owned and/or controlled by non-physicians; (11) the
unincorporated medical practice split fees with non-physicians in contravention of New York
law; (iti) the Fraudulent Services were not medically necessary and were provided ~ to the extent
they were provided at all — pursuant to pre-determined fraudulent protocols designed solely to
financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who
purportedly were subjected to them; (iv) the billing codes used for the Fraudulent Services
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges submitted to GEICO; (v) the Fraudulent Services were provided — to the

extent they were provided at all — pursuant to illegal fee-splitting and kickback arrangements

among the Defendants and the owners and controllers of the Clinics where the Defendants
purported to provide the Fraudulent Services; and (vi) many of the Fraudulent Services were
provided — to the extent they were provided at all — by independent contractors, rather than by
employees of the unincorporated medical practice, in violation of New York law.

8. As such, the Defendants do not now have — and never had — any right to be
compensated for the Fraudulent Services that have been billed to GEICO through the
unincorporated medical practice. The chart annexed hereto as Exhibit “1” sets forth the
fraudulent claims that have been identified to-date that the Defendants have submitted, or caused
to be submitted, to GEICO.

9, The Defendants’ fraudulent scheme began as early as 2018 and has continued
uninterrupted through the present day in that the Defendants continue to seek collection on the
fraudulent billing.

THE PARTIES
I. Plaintiffs

10. Plaintiffs Government Employees Insurance Company, GEICO Indemnity
Company, GEICO General Insurance Company, and GEICO Casualty Company are Maryland
corporations with their principal places of business in Chevy Chase, Maryland. GEICO is
authorized to conduct business and to issue automobile insurance policies in New York.

Il. Defendants

11, Defendant Sabodash resides in and is a citizen of Florida.

12. Sabodash was licensed to practice medicine in Florida on March 6, 2014, and was
licensed to practice medicine in New York on April 4, 2018.

13. Defendant Kotlyar resides in and is a citizen of New York.
14, Kotlyar was licensed as an EMG/NCV technician on December 6, 2009 and
purported to provide many of the Fraudulent Services.

15. Kotlyar has never been a licensed medical professional, yet secretly and
unlawfully owned and/or controlled the unincorporated medical practice in contravention of New
York law, engaged in illegal kickback, fee splitting, and referral relationships as part of the
fraudulent scheme, and directed and implemented a pre-determined fraudulent treatment protocol
designed solely to financially enrich the Defendants.

16. Defendant Kalsin resides in and is a citizen of New York.

17. Kalsin has never been a licensed medical professional, yet secretly and unlawfully
owned and/or controlled the unincorporated medical practice in contravention of New York law,
engaged in illegal kickback, fee splitting, and referral relationships as part of the fraudulent
scheme, and directed and implemented a pre-determined fraudulent treatment protoco! designed
solely to financially enrich the Defendants.

18. Cloud Billing is a company incorporated in New York on or about May 24, 2018,
with its principal place of business in Brooklyn, New York.

19, Cloud Billing purports to be a company that provided billing services to the
unincorporated medical practice but, in actuality, has been used by the Management Defendants
to unlawfully own and/or contro! the unincorporated medical practice in contravention of New
York law, engage in illegal kickback, fee splitting, and referral relationships as part of the
fraudulent scheme, and direct and implement a pre-determined fraudulent treatment protocol
designed solely to financially enrich the Defendants.

20. Upon information and belief, John Doe Defendants 1-10 reside in and are citizens

of New York, and are individuals and entities whose names are not yet known to GEICO. John
Doe Defendants 1-10 at all times have conspired and participated in the fraudulent and unlawful
scheme alleged in this Complaint, including unlawfully owning and/or controlling the
unincorporated medical practice in contravention of New York law, engaging in illegal kickback,
fee splitting, and referral relationships as part of the fraudulent scheme, and directing and
implementing a pre-determined fraudulent treatment protocol designed solely to financially
enrich the Defendants.
JURISDICTION AND VENUE

21, This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§ 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interest and costs, and is between citizens of different states.

22. Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern
District of New York is the District where a substantial amount of the activities forming the basis

of the Complaint occurred.

ALLEGATIONS COMMON TO ALL CLAIMS

 

I An Overview of the No-Fault Laws and Licensing Statutes
23. GEICO underwrites automobile insurance in New York.
24. New York’s No-Fault laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the health care services that
they need. Under New York’s Comprehensive Motor Vehicle Reparations Act (N.Y. Ins. Law
§§ 5101, et seq.) and the regulations promulgated thereto (11 N.Y.C.R.R. §§ 65, et seq.)
(collectively referred to as the “No-Fault Laws”), automobile insurers are required to provide

Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.
25. No-Fault Benefits include up to $50,000.00 per Insured for necessary expenses
that are incurred for healthcare goods and services, including physician services, chiropractic
services, physical therapy services, and acupuncture services.

26. An Insured can assign his/her right to No-Fault Benefits to healthcare goods and
services providers in exchange for those services. Pursuant to a duly executed assignment, a
healthcare provider may submit claims directly to an insurance company and receive payment
for medically necessary services, using the claim form required by the New York State
Department of Insurance (known as “Verification of Treatment by Attending Physician or Other
Provider of Health Service” or, more commonly, as an “NF-3”). In the alternative, a healthcare
provider may submit claims using the Health Care Financing Administration insurance claim
form (known as the “HCFA-1500 form”).

27. Pursuant to the No-Fault Laws, a healthcare practice is not eligible to bill for or to
collect No-Fault Benefits if it fails to meet any New York State or local licensing requirement
necessary to provide the underlying services.

28. The implementing regulation adopted by the Superintendent of Insurance, 11
N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

A provider of health care services is not eligible for reimbursement under section

5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New York

State or local licensing requirement necessary to perform such service in New York... .

29, In New York, only a licensed healthcare professional may: (i) practice the
pertinent healthcare profession; (ii) awn and control a healthcare practice; (iii) employ and
supervise other healthcare professionals; and (iv) absent statutory exceptions not applicable in

this case, derive economic benefit from healthcare professional services. Unlicensed individuals

may not: (i) practice the pertinent healthcare profession; (ii) own or control a healthcare practice;
(iii) employ or supervise healthcare professionals; or (iv) absent statutory exceptions not
applicable in this case, derive economic benefit from professional healthcare services.

30. | New York law prohibits licensed healthcare providers from paying or accepting
kickbacks in exchange for patient referrals.

31 Pursuant ta Education Taw §§ 6512, 6530(11), (18), and (19), aiding and ahetting
an unlicensed person to practice a profession, offering any fee or consideration to a third party
for the referral of a patient, and permitting any person not authorized to practice medicine to
share in the fees for professional services is considered a crime and/or professional misconduct.

32, Pursuant to Education Law § 6509-a, it is professional misconduct under certain
circumstances for a licensee to “directly or indirectly” request, receive, or participate in the
division, transference, assignment, rebate, splitting, or refunding of a fee.

33. Pursuant to 8 N.Y.C.R.R. § 29.1(b)(3) a licensee is precluded from “directly or
indirectly” offering, giving, soliciting, or receiving or agreeing to receive, any fee or other
consideration to or from a third party for the referral of a patient or client or in connection with
the performance of professional services.

34, Pursuant to Education Law § 6530(19), it is professional misconduct under certain
circumstances for a licensee to permit any person to share in fees for professional services.

35, In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New
York Court of Appeals confirmed that healthcare providers that fail to comply with material
licensing requirements are ineligible to collect No-Fault Benefits, and that insurers may look

beyond a facially-valid license to determine whether there was a failure to abide by state and

local law.
36. Pursuant to the No-Fault Laws, only healthcare services providers in possession
of a direct assignment of benefits are entitled to bill for and collect No-Fault Benefits. There is
both a statutory and regulatory prohibition against payment of No-Fault Benefits to anyone other
than the patient or his/her healthcare services provider. The implementing regulation adopted by
the Superintendent of Insurance, 11 N.Y.C.R.R. § 65-3.11, states — in pertinent part — as follows:

An insurer shall pay benefits for any element of loss ... directly to the applicant or
... upon assignment by the applicant ... shall pay benefits directly to providers of

healthcare services as covered under section five thousand one hundred two (a)(1)
of the Insurance Law ...

37. Accordingly, for a healthcare provider to be eligible to bill for and to collect
charges from an insurer for healthcare services pursuant to Insurance Law § 5102(a), it must be
the actual provider of the services. Under the No-Fault Laws, a healthcare practice is not eligible
to bill for services, or to collect for those services from an insurer, where the services were
rendered by persons who were not employees of the practice, such as independent contractors.

38. In New York, claims for No-Fault Benefits are governed by the New York
Workers’ Compensation Fee Schedule (the “NY Fee Schedule”).

39. When a healthcare service provider submits a claim for No-Fault Benefits using
the current procedural terminology (“CPT”) codes set forth in the NY Fee Schedule, it represents
that: (i) the service described by the specific CPT code that is used was performed in a
competent manner in accordance with applicable laws and regulations; (ii) the service described
by the specific CPT code that is used was reasonable and medically necessary; and (iii) the
service and the attendant fee were not excessive.

40. Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 Forms
submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be

verified by the health care provider subject to the following warning:

10
Any person who knowingly and with intent to defraud any insurance company or
other person files an application for insurance or statement of claim containing
any materially false information, or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent insurance
act, which is a crime.

 

ii. The Defendants’ Frauduient Scheme
A. An Overview of the Fraudulent Scheme
41. Beginning in 2018, the Defendants masterminded and implemented a fraudulent

scheme in which Valeriy Sabodash, M.D. — an unincorporated medical practice nominally owned
by Sabodash, but actually illegally owned and/or controlled by Kotlyar, Kalsin, and the other
Management Defendants — has been used to bill the New York automobile industry millions of
dollars that the Defendants never were eligible to receive.

42. Despite purporting to be a legitimately owned and operated healthcare practice,
the unincorporated medical practice has at all times been illegally owned and/or controlled by
unlicensed laypersons and provided no legitimate or medically necessary services.

43. The unincorporated medical practice has never operated or maintained a stand-
alone medical practice; has had no internet website; has not advertised to the public for patients;
and has never been the owner or primary leaseholder of the real property from which it
purportedly provided the Fraudulent Services to Insureds.

44, Instead, the unincorporated medical practice, under the control of Kalsin, Kotlyar,
and the other Management Defendants, traveled to the offices of numerous multidisciplinary
“clinics” located throughout Brooklyn and the New York City area (the “Clinics”) where, in
exchange for kickbacks or payments for referrals to the Clinics, the unincorporated medical
practice gained access to the patients of these Clinics, which in turn permitted the Defendants to

bill for the Fraudulent Services under the name of the unincorporated medical practice.

ll
45, Many of the Clinics operate under the illegal direction and control of unlicensed
laypersons, who create and cultivate a patient base through illegal payments and then subject the
patients to a laundry list of medically unnecessary services by providers like the unincorporated
medical practice, in order to generate profits without regard to genuine patient care.

B. The Fraudulent Operation of Valeriy Sabodash, M.D.

46, To begin the fraudulent scheme, Kotlyar, Kalsin, and the other Management
Defendants recruited Sabodash, who was willing to “sell” his license to them so that the
Management Defendants could use the unincorporated medical practice to submit fraudulent
billing to GEICO and other New York automobile insurers, in 2018.

47. Defendant Kotlyar is no stranger to illegally controlling healthcare practices, as he
has illegally controlled a number of transient healthcare practices over the years.

48. In fact, Kotlyar has been named as a defendant in at least three separate federal
lawsuits for virtually identical conduct. See Government Employees Insurance Co., et al v.
Cecile I. Fray, M.D., PLLC, et_al., Dkt. No. 1:19-cv-04881(RRM)(SMG) (E.D.N.Y. 2019);
Government Employees Insurance Co., et_al v. Marina Galea, M.D., et al, Dkt. No. 1:19-cv-
00663(ARR)(RML) (E.D.N.Y. 2019); Government Employees Insurance Co., et_al v. Bennet

Medical, P.C., et al., Dkt. No. 1:18-cv-03084(NGG)(PK) (E.D.N.Y. 2018).

 

49, In exchange for a designated salary or other form of compensation, Sabodash
agreed to falsely represent that he truly owned and controlled the unincorporated medical
practice. Sabodash did this knowing that the unincorporated medical practice would be used to

submit fraudulent billing to insurers.

50. Once the unincorporated medical practice began operating, Sabodash ceded true

beneficial ownership and control over the unincorporated medical practice to the Management

12
Defendants, who then used the unincorporated medical practice to render the Fraudulent Services
under the control of the Management Defendants.

S51. The Management Defendants — rather than Sabodash — provided all start-up costs
and investment in the unincorporated medical practice.

52. Sabodash has exercised no genuine ownership or control over the unincorporated
medical practice or the profits that have been generated from the unincorporated medical
practice.

53, Once it began operating, the unincorporated medical practice did not advertise for
patients and did virtually nothing as would be expected of a legitimate medical “practice” to

develop its reputation and attract patients.

54, Sabodash never marketed the unincorporated medical practice’s existence to the
general public, did not advertise for patients, and did nothing to build name recognition to draw
legitimate business.

55. In fact, Sabodash spent the majority of each month in Florida while the
unincorporated medical practice purported to exclusively treat patients in New York.

56. After it began operating, Kalsin, Kotlyar, and the other Management Defendants
arranged for the unincorporated medical practice to almost immediately begin evaluating and
testing steady volumes of patients (using an assortment of per diem physicians and technicians)
at various Clinics in exchange for kickbacks to the owners of the Clinics.

57. While Sabodash purports to own and control the unincorporated medical practice,
his ownership has been nothing but a sham, as he has done virtually nothing that would be
expected of the owner of a legitimate medical practice to develop its reputation, attract patients,

and provide patient care.

13
58. The unincorporated medical practice, under the control of the Management
Defendants, subjected Insureds to medically unnecessary EMG/NCYV tests that in no way aided
in the assessment or treatment of the Insureds and that was designed solely to financially enrich
the Defendants.

59, Sabodash has never been in control of the patient base at the unincorporated
medical practice.

60. Sabodash has never been in control of the healthcare services that were provided
under the unincorporated medical practice’s name.

61. Throughout the course of Sabodash’s relationship with the Management
Defendants, all decision-making authority relating to the operation and management of the
unincorporated medical practice has been vested entirely with Kotlyar, Kalsin, and the other
Management Defendants. In reality, Sabodash has been nothing more than a de facto employee

of the Management Defendants.

62. The true, ownership, management, and control of the unincorporated medical
practice has rested entirely, at all times, with Kotlyar, Kalsin, and the other Management
Defendants, who have uscd the fagade of the unincorporated medical practice to do indirectly
what they are forbidden from doing directly, namely, to: (i) employ physicians and other licensed
health care professionals; (ii) control their practices; and (iii) charge for and derive an economic
benefit from their services.

63. Sabodash has been nothing more than a nominal or “paper’ owner of the
unincorporated medical practice and has no genuine ownership or control over the health care

services provided by, or the profits generated from, the unincorporated medical practice.

14
64. Kotlyar, Kalsin, and the other Management Defendants at all times maintained
complete control over the unincorporated medical practice’s billing and ultimately all revenues
realized by the unincorporated medical practice, which they siphoned to themselves.

65. To conceal the illegal fee splitting and siphoning away of the revenues to the
Management Defendants, while simultaneously effectuating pervasive, total control over the
unincorporated medical practice’s operation and management, the Management Defendants
arranged to have the unincorporated medical practice enter into purported “billing”, “personnel”,
“service”, and/or “management” arrangements with them and their associates.

66. For example, the unincorporated medical practice purported to have a legitimate
agreement with Cloud Billing, which is owned and controlled by Kalsin and was incorporated
less than one month before the unincorporated medical practice began operating, for purported
billing services.

67. Kalsin, on the one hand, was siphoning the profits of the unincorporated medical
practice to the Management Defendants through the bogus agreement with Cloud Billing, while
at the same time Kalsin was siphoning monies directly from the unincorporated medical practice
for other services she purportedly provided to the unincorporated medical practice.

68. | The agreements and financial arrangements between the unincorporated medical
practice and the Management Defendants, including the arrangements with Cloud Billing, were
not legitimate agreements but instead called for exorbitant payments from the unincorporated
medical practice to the Management Defendants, regardless of the actual value of the services
provided.

69. While the financial agreements and arrangements between the unincorporated

medical practice and the Management Defendants ostensibly were created for purportedly

15
Case 1:20-cv-00258-RRM-PK Document1 Filed 01/15/20 Page 16 of 50 PagelD #: 16

legitimate services, they were actually used solely as a tool to permit them to: (i) control the day-
to-day operations, exercise supervisory authority over, and illegally control the unincorporated
medical practice; and (ii) siphon to themselves the profits that were generated by the billings

C. The legal Kickback and Referral Relationships with the Clinics

70, Sabodash did not market the unincorporated medical practice’s existence to the
general public, did not advertise for patients, never sought to build name recognition to draw
legitimate business, and did virtually nothing that would be expected of the owner of a legitimate
medical practice to develop its reputation and attract patients.

71. Instead, Kotlyar and Kalsin arranged for the unincorporated medical practice to
operate from a series of multidisciplinary No-Fault clinics, (i.e., the Clinics) including, but not
limited to, the Clinics at the following locations:

(i) 2363 Ralph Avenue, Brooklyn;

(11) 625 East Fordham Road, Bronx;
Gu) 2589 Third Avenue, Bronx;

(iv) 550 Remsen Avenue, Brooklyn;

(v) 615 Seneca Avenue, Ridgewood;
(vi) 3209 Fulton Avenue, Brooklyn;
(vii) 108 Kenilworth Place, Brooklyn;
(viii) 1552 Ralph Avenue, Brooklyn;

(ix) 9801 Foster Avenue, Brooklyn; and

176 Wilson Avenue, Brooklyn.

z
ae

16
72. Although ostensibly organized to provide a range of healthcare services to
Insureds at a single location, many of these Clinics are known to operate under the unlawful
ownership and contro! of unlicensed laypersons and are actually nothing more than
multidisciplinary medical mills organized to be convenient one-stop shops of No-Fault insurance
fraud.

73, In fact, GEICO has received billing from many of the Clinics from an ever-
changing number of fraudulent healthcare providers, starting and stopping operations without
any purchase or sale of a “practice”; without any legitimate transfer of patient care from one
professional to another; and without any legitimate reason for the change in provider name
beyond circumventing insurance company investigations and continuing the fraudulent
exploitation of New York’s no-fault insurance system.

74, For example, GEICO has received billing for purported healthcare services
rendered at the clinic located at 2363 Ralph Avenue, Brooklyn, New York from a “revolving
door” of approximately 50 different healthcare providers.

75. Similarly, GEICO has received billing for purported healthcare services rendered
at the clinic located at 176 Wilson Avenue, Brooklyn, New York from a “revolving door” of
approximately 40 different health care providers.

76. Furthermore, GEICO has received billing for purported healthcare services
rendered at the clinic at 550 Remsen Avenue, Brooklyn, New York from a “revolving door” of
approximately 100 health care providers.

77. Furthermore, GEICO has received billing for purported healthcare services
rendered at the clinic at 1552 Ralph Avenue, Brooklyn, New York from a “revolving door” of

approximately 60 health care providers.

17
78. Similarly, GEICO has received billing for purported healthcare services rendered
at the clinic at 615 Seneca Avenue, Ridgewood, New York from a “revolving door” of
approximately 100 health care providers.

79. Moreover, regarding purported healthcare services rendered at some of the same
Clinics where Sabodash’s unincorporated medical practice operated, at least one physician has
advised GEICO that billing and treatment records submitted to GEICO using that physician’s
name and tax identification number were false in that he never provided or authorized the
services and never authorized the use of his name, license or tax identification number.

80. In the instant matter, the owners and controllers of the Clinics arranged for
Insureds who presented to the Clinics to be referred to the unincorporated medical practice in
exchange for payments, i.e., kickbacks, from the Defendants.

81. The kickbacks that the Defendants paid to the Clinics’ owners and controllers
were disguised as ostensibly legitimate fees to “rent” space from the Clinics. The monies,
disguised as rent, were delivered to the various Clinics by Kalsin.

82. In actuality, the purported rental fees were “pay-to-play” arrangements that
caused the Clinics to steer Insureds to the unincorporated medical practice, with the fee amount
based upon the volume of Insureds that was expected to be referred to the unincorporated
medical practice for “testing”,

83. The purported rent payments to the Clinics were not consistent with any actual,
legitimate, rental arrangements. Instead, the purported “rent” payments by the unincorporated
medical practice were made in exchange for access to the existing patient base at the Clinics.

84. The real purpose of the sham “rent” payments was to allow the unincorporated

medical practice to access the patient base at the Clinics.

18
85. In exchange for the “rent” payments (ie, kickbacks) received from the
unincorporated medical practice, when an Insured visited one of the Clinics, he or she was
automatically referred to the unincorporated medical practice for purported consultations and
testing with physicians working under the name of the unincorporated medical practice.

86. The referrals to the unincorporated medical practice were made without regard for
the necessity of the testing or the Insureds’ individual symptoms or presentation. Indeed, at
virtually all of the Clinics, the Insureds had already been subjected to multiple other medical and
chiropractic evaluations, a myriad of treatments, and a host of other diagnostic tests, which
rendered the evaluations and diagnostic tests performed by the unincorporated medical practice
superfluous and provided solely for financial gain.

87. But for the payment of kickbacks, the unincorporated medical practice would not
have had access to the Clinics and the Insureds.

88. | The unincorporated medical practice, like other medical practices illegally owned
and controlled by unlicensed laypersons, has never been a legitimate medical practice, but has
simply been one of many fraudulent entities operating on a transient basis that open and close
over short periods, in order to limit the volume of billing submitted through any single entity,
avoid any scrutiny connected to the payments of kickbacks for patient referrals, and to otherwise
conceal the fraudulent schemes exploiting the patient base at the Clinics.

89. In fact, as previously discussed, Kotlyar has been associated with numerous other
suspect healthcare providers billing for diagnostic testing services, and the unincorporated

medical practice is merely one of the latest of such providers utilized to submit fraudulent billing

to insurers from the Clinics.

19
o0. In keeping with the fact that the unincorporated medical practice has been used as
one of a number of medical practices to submit fraudulent billing for purported diagnostic
testing, Jean Baptiste-Simeon, M.D. (“Simeon”), who, together with Kotlyar, purported to
perform diagnostic testing on many of the GEICO Insureds allegedly treated by the
unincorporated medical practice, has been listed as a treating physician on bills submitted to
GEICO by at least 20 other professional corporations submitting billing under New York’s No-
Fault law. Simeon also has been named as a defendant in at least three other insurance fraud
cases involving similar transient diagnostic testing providers filed in the United States District
Court for the Eastern District of New York.

D. The Defendants’ Fraudulent Testing and Billing Protocol

91, In furtherance of the fraudulent scheme, the Defendants purported to subject
virtually every Insured to a pre-determined fraudulent treatment protocol, rendered under the
name of the unincorporated medical practice, without regard to the genuine needs of the patient.

92. The Defendants imposed the pre-determined treatment protocol on virtually all
Insureds, regardless of the nature of the accidents or the actual medical needs of the Insureds,
and regardless of the Insureds’ individual symptoms or presentation.

93, Specifically, the Defendants purported to subject virtually every Insured to a
medically unnecessary examination followed by medically unnecessary electrodiagnostic nerve
testing under the name of the unincorporated medical practice. This was done regardless of
whether the Insured had already received other evaluations, treatments, and diagnostic tests
performed within weeks of the diagnostic nerve testing allegedly performed by the

unincorporated medical practice.

20
94, No legitimate healthcare professional, exercising independent medical judgment,
would have permitted the fraudulent testing and billing protocol described below to proceed
under his or her auspices.

i. The Fraudulent Initial Examinations

95. Once the Insureds were delivered to the unincorporated medical practice by virtue
of the kickbacks that the Defendants paid to the owners and controllers of the Clinics, the
Defendants purported to provide every Insured with an initial examination.

96. The Defendants performed the initial examinations — to the extent they were
performed at all — solely to provide Insureds with predetermined diagnoses to allow the
Defendants to then provide and bill for medically unnecessary or illusory electromyography tests
(“EMGs”) and nerve conduction velocity tests (“NCVs”) (together, “EDX tests”) through the
unincorporated medical practice

97. The Defendants customarily billed the initial examinations to GEICO using
Current Procedural Terminology (“CPT”) code 99204 resulting in a charge of $148.69.

98. CPT code 99204 is described in the New York State Workers’ Compensation Fee
Schedule (the “Fee Schedule”), which is applicable to claims for No-Fault Benefits, as follows:

Office or other outpatient visit for the evaluation and management of a new
patient, which requires these 3 key components: A comprehensive history; A
comprehensive examination; Medical decision making of moderate complexity.
Counseling and/or coordination of care with other providers or agencies are
provided consistent with the nature of the problem(s) and the patient’s and/or
family’s needs. Usually, the presenting problem(s) are of moderate to high
severity. Physicians typically spend 45 minutes face-to-face with the patient
and/or family.

99, The Defendants’ charges for the initial examinations were fraudulent in that: (i)
the initial examinations were medically unnecessary and were performed pursuant to the illegal

kickbacks that the unincorporated medical practice paid to the Clinics; (ii) the CPT code the

21
Defendants billed misrepresented the extent of the initial examinations and the nature of the
underlying service; (iii) the initial examination reports misrepresented the nature, extent, and
complexity of the Insureds’ injuries; and (iv) the initial examinations virtually never took 45
minutes to perform, to the extent that they were performed at all.

100. Additionally, Valeriy Sabodash, M.D.’s reports and bills are generic, boilerplate
documents that do not identify the necessity for the examination, and contain no evidence that
the opinions and services allegedly provided by the unincorporated medical practice were ever
incorporated into the patients’ treatment plans.

101. The Defendants’ charges for the examinations under CPT code 99204 also were
fraudulent in that they misrepresented the nature of the underlying service.

102, According to the Fee Schedule, the use of CPT code 99204 requires that the
Insured presented with problems of moderate-to-high severity.

103. By contrast, to the limited extent that the Insureds had any presenting problems at
all as the result of their minor automobile accidents, the problems virtually always were low
severity soft tissue injuries such as sprains and strains.

104. Even so, the Defendants routinely billed for initial examinations under CPT code
99204, and thereby falsely represented that the Insureds presented with problems of moderate-to-
high severity.

105. The Defendants routinely falsely represented that the Insureds presented with
problems of moderate-to-high severity in order to create a false basis for their charges for the
examinations under CPT code 99204, because examinations billable under CPT code 99204 are

reimbursable at higher rates than examinations involving presenting problems of low severity,

22
106. The Defendants also routinely falsely represented that the Insureds presented with
problems of moderate-to-high severity in order to create a false basis for the EDX tests that the
Defendants purported to provide to the Insureds.

107. What is more, even though the Insureds almost never presented with problems of
moderate-to-high severity as the result of any automobile accident, in the unlikely event that an
Insured was to present with problems of moderate-to-high severity, the deficient initial
examinations performed were incapable of assessing and/or diagnosing problems of such
severity.

108. In addition, the use of CPT code 99204 typically requires that the physician spend
45 minutes of face-to-face time with the Insured or the Insured’s family. Though the Defendants
routinely billed for the initial examinations under CPT code 99204, no medical professional
associated with the Defendants spent 45 minutes with any Insured during the initial
examinations.

109. In keeping with the fact that the initial examinations allegedly provided by the
Defendants did not entail 45 minutes of face-to-face time with the Insureds or their families, the
template examination forms used by the Defendants in purporting to conduct the initial
examinations set forth a limited range of examination parameters.

110. The only face-to-face time between examining physicians and the Insureds that
was reflected in the limited range of examination parameters consisted of brief patient interviews
and limited examinations of the Insureds’ musculoskeletal systems. These brief interviews and

limited examinations did not entail 45 minutes of face-to-face time with the Insureds or their

families.

23
111. In their claims for initial examinations, the Defendants falsely represented that the
examinations involved at least 45 minutes of face-to-face time with the Insureds or their families
in order to create a false basis for their charges under CPT code 99204, because examinations
billable under CPT code 99204 are reimbursable at a higher rate than examinations that require
less time to perform.

112. Furthermore, the Defendants routinely falsely represented that their initial
examinations involved medical decision-making of “moderate to high complexity”. In actuality,
the initial examinations did not involve any such decision-making because: (i) the Insureds never
presented with injuries or symptoms that would necessitate decision making of moderate-to-high
complexity; and (ii) in the unlikely event that an Insured did present with such injuries or
symptoms, the deficient initial examinations were incapable of assessing and/or diagnosing them

as such.

113. To the contrary, the outcome of all of the initial examinations was pre-
determined. Although the purpose of the initial examinations was to allegedly determine
whether the Insureds subjected to them would receive EDX tests, nearly every Insured that
underwent an initial examination with the unincorporated medical practice subsequently received
EDX tests through the unincorporated medical practice regardless of their presenting symptoms
or signs.

114. Pursuant to the Fee Schedule, the complexity of medical decision-making is
measured by: (i) the number of diagnoses and/or the number of management options to be
considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

24
complications, morbidity, mortality, as well as co-morbidities associated with the patient’s
presenting problems, the diagnostic procedures, and/or the possible management options.

115. First, in virtually every case, the initial examinations did not involve the retrieval,
review, or analysis of any medical records, diagnostic tests, or other information. When the
Insureds presented to the unincorporated medical practice, they did so without any medical
records.

116. Second, in virtually every case, there was no risk of significant complications or
morbidity ~ much less mortality — from the Insureds’ relatively minor complaints, to the extent
that they ever had any complaints arising from automobile accidents at all. In the unlikely event
that such risks did exist, the deficient initial examinations were incapable of identifying such
risks.

117. Nor, by extension, was there any such risk of significant complications,
morbidity, or mortality from the healthcare services provided by the unincorporated medical
practice or any other healthcare professional corporations associated with the Clinics at which
the Insureds were receiving “treatment.”

118. Third, in virtually every case, no medical professional associated with the
unincorporated medical practice considered any significant number of diagnoses or treatment
options for Insureds during the initial examinations. Rather, to the extent that the initial
examinations were conducted in the first instance, the per diem physicians made routine,
predetermined “diagnoses” for every Insured, and recommended a substantially similar treatment

plan for every Insured without regard to any individual Insured’s actual medical condition or

needs.

25
119. Jn keeping with the fact that no medical professional ever considered a significant
number of diagnoses or treatment options for the patients treating with the unincorporated
medical practice, virtually every Insured received EDX tests of the upper and lower extremities.

120. Though the Defendants routinely billed for their putative initial examinations
using CPT code 99204, and thereby falsely represented that the initial examinations involved
“moderate to high complexity” medical decision-making, the initial examinations clearly did not
involve any legitimate medical decision-making at all.

121. Rather, to the extent that the initial examinations were conducted in the first
instance, the unincorporated medical practice generated boilerplate, predetermined “diagnoses”,
The predetermined diagnoses provided to Insureds were not reflective of the Insureds’ actual
conditions, but rather were provided solely to justify the billing for medically unnecessary or
illusory electrodiagnostic testing that would later be submitted by the unincorporated medical
practice.

122. In the claims for initial examinations under CPT code 99204, the Defendants
falsely represented that the initial examinations involved medical decision-making of moderate-
to-high complexity in order to provide a false basis to bill for the initial examinations under CPT
code 99204, because CPT code 99204 is reimbursable at a higher rate than examinations that do
not require moderate-to-high complexity medical decision-making.

ii. The Fraudulent Electrodiagnostic Testing

123. Based upon the fraudulent, pre-determined “diagnoses” provided during the

fraudulent initial examinations, the Defendants purported to subject most Insureds to a series of

medically unnecessary and useless EDX tests.

26
124. Like the charges for the other Fraudulent Services, the charges for the EDX tests
were fraudulent in that the EDX tests (1) were medically unnecessary; and (11) were performed —
to the extent that they were performed at all — pursuant to the fraudulent treatment and billing
protocol designed and implemented by the Defendants and pursuant to the improper referral and
financial kickback arrangements among the Defendants and the Clinics.

125, Although the Defendants purported to provide EMG/NCV tests to Insureds in
order to determine whether the insureds suffered from radiculopathies, virtually none of the
Insureds actually presented with any symptoms or signs of radiculopathy or any other serious
medical problems arising from any automobile accidents. In the unlikely event that such
symptoms or signs did exist, the deficient EMG and NCV tests — to the extent they were
performed at all — were incapable of properly identifying them.

126. In actuality, the Defendants provided EMG and NCV tests to Insureds as part of
the Defendants’ pre-determined, fraudulent treatment protocol designed to maximize the billing
that they could submit to GEICO for each Insured.

a. The Human Nervous System and Electrodiagnostic Testing

127. The human nervous system is composed of the brain, spinal cord, spinal nerve
roots, and peripheral nerves that extend throughout the body, including, the arms and legs and
into the hands and feet. Two primary functions of the nervous system are to collect and relay
sensory information through the nerve pathways into the spinal cord and up to the brain, and to
transmit signals from the brain into the spinal cord and through the peripheral nerves to initiate
muscle activity throughout the body.

128. The nerves responsible for collecting and relaying sensory information to the

brain are called sensory nerves, and the nerves responsible for transmitting signals from the brain

27
to initiate muscle activity throughout the body are called motor nerves. The peripheral nervous
system consists of both sensory and motor nerves. They carry electrical impulses throughout the
body, from the spinal cord and extending, for example, into the hands and feet through the arms
and legs.

129. The segments of nerves closest to the spine and through which impulses travel
between the peripheral nerves and the spinal cord are called the nerve roots. A “pinched” nerve
root is called a radiculopathy, and can cause various symptoms and signs, including pain, altered
sensation, altered reflexes on examination, and loss of muscle control.

130. EMG and NCV tests are forms of electrodiagnostic tests, and purportedly were
provided by the Defendants because they were medically necessary to determine whether the
Insureds had radiculopathies.

131. The American Association of Neuromuscular and Electrodiagnostic Medicine
(“AANEM”), which consists of thousands of neurologists and physiatrists and is dedicated solely
to the scientific advancement of neuromuscular medicine, has adopted a recommended policy
(the “Recommended Policy”) regarding the optimal use of electrodiagnostic medicine in the
diagnosis of various forms of neuropathies, including radiculopathies.

132. The Recommended Policy accurately reflects the demonstrated utility of various
forms of electrodiagnostic tests, and has been endorsed by two other premier professional
medical organizations, the American Academy of Neurology and the American Academy of

Physical Medicine and Rehabilitation. A copy of the Recommended Policy is annexed hereto as

Exhibit “2”,

28
b. The Fraudulent NCVs

133. NCV tests are non-invasive tests in which peripheral nerves in the arms and legs
are stimulated with an electrical impulse to cause the nerve to depolarize. The depolarization, or
“firing,” of the nerve is transmitted, measured and recorded with electrodes attached to the
surface of the skin.

134. An EMG/NCV machine then documents the timing of the nerve response (the
“latency”), the magnitude of the response (the “amplitude”), and the speed at which the nerve
conducts the impulse over a measured distance from one stimulus location to another (the
“conduction velocity”),

135. In addition, the EMG/NCV machine displays the changes in amplitude over time
as a “waveform.” The amplitude, latency, velocity, and shape of the response then should be
compared with well-defined normal values to identify the existence, nature, extent, and specific
location of any abnormalities in the sensory and motor nerve fibers.

136. There are several motor and sensory peripheral nerves in the arms and legs that
can be tested with NCV tests. Moreover, most of these peripheral nerves have both sensory and
motor nerve fibers either or both of which can be tested with NCV tests.

137. F-wave and H-reflex studies are additional types of NCV tests that may be
conducted in addition to the sensory and motor NCV tests. F-wave and H-reflex studies
generally are used to derive the time required for an electrical impulse to travel from a stimulus
site on a nerve in the peripheral part of a limb, up to the spinal cord, and then back again. The

motor and sensory NCV studies are designed to evaluate nerve conduction in nerves within a

limb.

29
138. According to the Recommended Policy, the maximum number of NCV tests
necessary to diagnose a radiculopathy in 90 percent of all patients is: (2) NCV tests of three
motor nerves; (11) NCV tests of two sensory nerves; and (iii) two H-reflex studies. See Exhibit
“2”,

139. In an attempt to extract the maximum billing out of each Insured who supposedly
received NCV tests, the Defendants routinely purported to test far more nerves than
recommended by the Recommended Policy.

140. Specifically, to maximize the fraudulent charges that they could submit to GEICO
and other insurers, the Defendants routinely purported to perform: (i) NCV tests of eight motor
nerves; (i1) NCV tests of ten sensory nerves; and (iii) two H-reflex studies,

141. Therefore, where the Fee Schedule and Recommended Policy would limit billing
by the Defendants for NCV testing of one Insured to approximately $950.00, representing NCVs
of three motor nerves, NCVs of two sensory nerves, and two H-reflex studies, the Defendants
routinely submitted NCV billing to GEICO for more than $2,600.00 per Insured.

142. For instance:

(i) On or about October 8, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “FR”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

(41) On or about November 13, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named
“JF”, which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

(iii) On or about September 12, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named

30
(iv)

(v)

(vi)

(vil)

(viii)

(ix)

“MS”, which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about August 22, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “TF”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about September 18, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named
“SL”, which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about August 8, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “IA”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about August 20, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “SD”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about November 7, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “DM”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about October 18, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “MN”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

31
(x)

(xi)

(xii)

(xiii)

(xiv)

(xv)

(xvi)

On or about October 31, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “TL”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about September 12, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named
“VB”, which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about October 25, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “JV”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about August 9, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “BC”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about November 14, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named
“FM”, which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

On or about September 5, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “HR”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The

NCV billing totaled $2,636.44;
On or about June 20, 2018, the Defendants submitted a bill to GEICO with

respect to NCV testing administered to an Insured named “NR”, which
included (1) charges for NCVs of eight motor nerves totaling $1,331.76;

32
(2) charges for NCVs of ten sensory nerves totaling $1,064.70; and (3)
charges for H-reflex studies of two nerves totaling $239.98. The NCV
billing totaled $2,636.44;

(xvii) On or about November 14, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named
“MC”, which included (1) charges for NCVs of eight motor nerves
totaling $1,331.76; (2) charges for NCVs of ten sensory nerves totaling
$1,064.70; and (3) charges for H-reflex studies of two nerves totaling
$239.98. The NCV billing totaled $2,636.44;

(xvill) On or about August 22, 2018, the Defendants submitted a bill to GEICO
with respect to NCV testing administered to an Insured named “CA”,
which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44;

(xix) On or about July 2, 2018, the Defendants submitted a bill to GEICO with
respect to NCV testing administered to an Insured named “ZK”, which
included (1) charges for NCVs of eight motor nerves totaling $1,331.76;
(2) charges for NCVs of ten sensory nerves totaling $1,064.70; and (3)
charges for H-reflex studies of two nerves totaling $239.98. The NCV
billing totaled $2,636.44; and

(xx) On or about December 20, 2018, the Defendants submitted a bill to
GEICO with respect to NCV testing administered to an Insured named
“RF”, which included (1) charges for NCVs of eight motor nerves totaling
$1,331.76; (2) charges for NCVs of ten sensory nerves totaling $1,064.70;
and (3) charges for H-reflex studies of two nerves totaling $239.98. The
NCV billing totaled $2,636.44.

143. The decision of which peripheral nerves to test in each limb and whether to test
the sensory fibers, motor fibers, or both sensory and motor fibers in any such peripheral nerve
must be tailored to each patient’s unique circumstances.

144. In a legitimate clinical setting, this decision is determined based upon a history
and physical examination of the individual patient, as well as the real-time results obtained as the

NCV tests are performed on particular peripheral nerves and their sensory and/or motor fibers.

33
As a result, the nature and number of the peripheral nerves and the type of nerve fibers tested
with NCV tests should vary from patient-to-patient.
145. This concept is emphasized in the Recommended Policy, which states that:
EDX studies [such as NCVs] are individually designed by the electrodiagnostic
consultant for each patient. The examination design is dynamic and often

changes during the course of the study in response to new information obtained.

See Exhibit “2”.

 

146. This concept is also emphasized in the CPT Assistant, which states that “Pre-set
protocols automatically testing a large number of nerves are not appropriate.”

147. Even so, the Defendants did not tailor the NCVs they purported to perform and/or
provide to the unique circumstances of each individual Insured.

148. Instead, they applied a fraudulent “protocol” and purported to perform and/or
provide NCVs on the same peripheral nerves and nerve fibers in virtually all of the claims
identified in Exhibit “1”,

149. In fact, during a January 31, 2019 Examination Under Oath, Sabodash indicated
that the unincorporated medical practice generally provides NCVs on the same peripheral nerves
and nerve fibers for each Insured.

150. In particular, the Defendants purported to test some combination of the following
peripheral nerves and nerve fibers (and in most cases, all of them) in virtually every NCV test
identified in Exhibit “1”:

(i) left and right median motor nerves;
(ii) left and right peroneal motor nerves;
(iii) left and right ulnar motor nerves;

(iv) left and right tibial motor nerves;

34
(v) left and right median sensory nerves;

(vi) left and right radial sensory nerves;

(vii) left and right superficial peroneal sensory nerves;
(vill) left and right sural sensory nerves; and

(x) left and right ulnar sensory nerves.

151. The Defendants’ pre-determined, boiler-plate approach to the NCVs that the
Defendants purported to provide to Insureds clearly was not based on medical necessity. Instead,
the Defendants purported to perform NCVs on far more nerves than recommended by the
Recommended Policy so as to maximize the fraudulent charges that could be submitted to
GEICO and other insurers in order to maximize the Defendants’ ill-gotten profits.

152. In keeping with the fact that the purported NCV tests were medically useless, the
putative “results” of the NCV tests allegedly administered by the Defendants were never
incorporated into any Insured’s treatment plan and played no genuine role in the treatment or
care of the Insureds.

153. Furthermore, in keeping with the fact that the Defendants performed these tests
pursuant to a fraudulent, pre-determined treatment and billing protocol designed to maximize
profit, in some instances the Defendants billed for and purportedly performed NCV testing, but
did not actually perform the EMG portion of the test.

154. According to the Recommended Policy, both NCV tests and EMG tests normally
are required for a clinical diagnosis of peripheral nervous system disorders, including
radiculopathies. See Exhibit “2”. As the Recommended Policy states:

Radiculopathies cannot be diagnosed by NCS [Nerve Conduction Studies]
alone; needle EMG must be performed to confirm a radiculopathy.

Therefore, these studies should be performed together by one physician
supervising and/or performing all aspects of the study.

35
The EDX laboratory must have the ability to perform needle EMGs. NCSs
should not be performed without needle EMG except in unique
circumstances.

See Exhibit “2.”

155. The Defendants occasionally billed for and purportedly performed NCV tests that
were of no diagnostic value whatsoever because they were not performed in conjunction with an
EMG test.

Cc. The Fraudulent EMG Tests

156. The Defendants also purported to provide medically unnecessary EMGs to
virtually all Insureds as part of their pre-determined fraudulent treatment and billing protocol.

157. EMGs involve insertion of a needle into various muscles in the spinal area
(“paraspinal muscles”) and in the arms and/or legs to measure electrical activity in each such
muscle. The sound and appearance of the electrical activity in each such muscle are compared
with well-defined norms to identify the existence, nature, extent, and specific location of any
abnormalities in the muscles, peripheral nerves, and nerve roots.

158. According to the Recommended Policy, the maximum number of EMGs
necessary to diagnose a radiculopathy in 90 percent of all patients is EMGs of two limbs. See
Exhibit “2”.

159. The Defendants purported to provide and/or perform EMGs to Insureds to
determine whether the Insureds suffered from radiculopathies. In actuality, the EMGs were
provided — to the extent they were provided at all — as part of the Defendants’ pre-determined,

fraudulent treatment protocol designed to maximize the billing that they could submit for each

Insured.

36
160. There are many different muscles in the arms and Iegs that can be tested using
EMGs. The decision of how many limbs and which muscles to test in each limb should be
tailored to each patient’s unique circumstances. In a legitimate clinical setting, this decision is
based upon a history and physical examination of each individual patient, as well as the real-time
results obtained from the EMGs as they are performed on each specific muscle.

161. As aresult, the number of limbs as well as the nature and number of the muscles
tested through EMGs should vary from patient-to-patient.

162. The Defendants did not tailor the EMGs they purported to perform to the unique
circumstances of each patient. Instead, they routinely purported to test the same muscles in the
same limbs over and over again, without regard for individual patients’ presentation.

163. Furthermore, even if there were any need for any of the EMGs, the nature and
number of the EMGs that the Defendants purported to provide and/or perform frequently grossly
exceeded the maximum number of limbs tested ~ Le., EMGs of two limbs — that are necessary in
at least 90 percent of all patients with a suspected diagnosis of radiculopathy.

164. Nevertheless, the Defendants routinely purported to provide and/or perform
EMGs on all four limbs on virtually every Insured, in excess and contravention of the
Recommended Policy, in order to maximize the fraudulent billing that they could submit or
cause to be submitted to GEICO and other insurers, and solely to maximize the profits that they
could reap from each Insured.

165. In keeping with the fact that the purported EMG tests were medically useless, the
putative “results” of the Defendants’ EMG tests were not incorporated into any Insured’s

treatment plan and they played no genuine role in the treatment or care of the Insureds.

37
166. In keeping with the fact that the Defendants performed the Fraudulent Services
pursuant to a fraudulent, predetermined treatment and billing protocol designed solely to
maximize profit, the unincorporated medical practice always performed (or purported to
perform) the EDX tests immediately following the initial examination. A proper neurological
history and examination followed by a thoroughly conducted four-limb EMG and NCV test
would require the unincorporated medical practice to spend at least two hours with each patient.
The fact that each of the patients purportedly subjected to the Fraudulent Services set aside two
hours to receive a neurological examination and EDX tests indicates that either: (i) the patients
knew in advance that they were to receive the Fraudulent Services because the Fraudulent
Services are rendered pursuant to a pre-determined treatment protocol, or (ii) the Fraudulent
Services were not actually performed as billed.

E. The Fraudulent Billing for Services Provided by Independent Contractors

167. The Defendants’ fraudulent scheme also included submission of claims to GEICO
seeking payment for services performed by independent contractors. Under the No-Fault Laws,
medical practices are ineligible to bill for or receive payments for goods or services provided by
independent contractors — the healthcare services must be provided by the practices, themselves,
or by their employees.

168. Since 2001, the New York State Insurance Department consistently has reaffirmed
its longstanding position that healthcare practices are not entitled to receive reimbursement under
the No-Fault Laws for healthcare providers performing services as independent contractors. See
DOI Opinion Letter, February 21, 2001 (“where the health services are performed by a provider
who is an independent contractor with the PC and is not an employee under the direct supervision

of a PC owner, the PC is not authorized to bill under No-Fault as a licensed provider of those

38
services”); DOI Opinion Letter, February 5, 2002 (refusing to modify position set forth in 2-21-01
Opinion letter despite a request from the New York State Medical Society); DOI Opinion Letter,
March 11, 2002 (“If the physician has contracted with the PC as an independent contractor, and is
not an employee or shareholder of the PC, such physician may not represent himself or herself as
an employee of the PC eligible to bill for health services rendered on behalf of the PC, under the
New York Comprehensive Motor Vehicle Insurance Reparations Act...”); DOI Opinion Letter,
October 29, 2003 (extending the independent contractor rule to hospitals); DOI Opinion Letter,
March 21, 2005 (DOI refused to modify its earlier opinions based upon interpretations of the
Medicare statute issued by the CMS) (copies of the relevant DOI Opinion letters are annexed
hereto as Exhibit “3”).

169. Even so, the unincorporated medical practice routinely submitted charges to
GEICO and other insurers for the Fraudulent Services that were provided, to the extent they were
provided at all, by independent contractors.

170. The unincorporated medical practice treated the per diem physicians and
technicians as independent contractors and not direct employees of the unincorporated medical
practice.

171. The per diem physicians and technicians that purported to render the Fraudulent
Services for or on behalf of the unincorporated medical practice were not supervised by
Sabodash when they rendered, or purported to render, services for or on behalf of the
unincorporated medical practice.

172. The per diem physicians and technicians that purported to render the Fraudulent

Services on behalf of the unincorporated medical practice operated on a non-exclusive basis and

39
followed irregular schedules based on their awn availability and individual desires to perform the
Fraudulent Services for the unincorporated medical practice.

173. In addition, the unincorporated medical practice paid the physicians and
technicians on a per diem basis, did not require the per diem physicians and technicians to have a
set work schedule, and permitted the per diem physicians and technicians to maintain non-
exclusive relationships and perform services for their own practices and/or on behalf of other
medical practices.

174. By electing to treat the per diem physicians and technicians, as independent
contractors, the unincorporated medical practice realized significant economic benefits — for

instance:

(1) avoiding the obligation to collect and remit income tax as required by 26
U.S.C. § 3102;

(ii) avoiding payment of the FUTA excise tax required by 26 U.S.C. § 3301
(6.2 percent of all income paid);

(iii) avoiding payment of the FICA excise tax required by 26 U.S.C. § 3111
(7.65 percent of all income paid);

(iv) avoiding payment of workers’ compensation insurance as required by
New York Workers’ Compensation Law § 10;

(v) avoiding the need to secure any malpractice insurance; and

(vi) avoiding claims of agency-based liability arising from work performed by
the treating providers.

175. Because the per diem physicians and technicians were independent contractors,
the unincorporated medical practice never had any right to bill for or collect No-Fault Benefits in

connection with the services performed by them.
176. The unincorporated medical practice, however, billed for the services performed

by the per diem physicians and technicians as if they were provided by actual employees of the

40
unincorporated medical practice in order to make it appear as if the services were eligible for
reimbursement.

177. The Defendants’ misrepresentations were consciously designed to mislead

NYS

not.

F. The Fraudulent Billing the Defendants Submitted or Caused to be Submitted
to GEICO

178. To support their fraudulent charges, the Defendants systematically submitted or
caused to be submitted thousands of charges using NF-3 forms, HCFA-1500 forms, and
treatment reports through the unincorporated medical practice to GEICO seeking payment for the
Fraudulent Services for which the Defendants were not entitled to receive payment.

179. The NF-3 forms, HCFA-1500 forms, and treatment reports submitted to GEICO
by and on behalf of the Defendants were false and misleading in the following material respects:

(1) The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
misrepresented to GEICO that the unincorporated medical practice was
eligible to receive No-Fault Benefits pursuant to Insurance Law §
5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In fact, the
unincorporated medical practice was not eligible to receive No-Fault
Benefits because it was unlawfully owned and/or controlled by, and split
fees with, the Management Defendants, who have never been licensed
medical professionals;

(i1) The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
and on behalf of the Defendants uniformly misrepresented to GEICO that
the Fraudulent Services were medically necessary. In fact, the Fraudulent
Services were not medically necessary, and were performed — to the extent
they were performed at all — pursuant to a pre-determined fraudulent
protocol designed solely to financially enrich the Defendants, rather than
to treat or otherwise benefit the Insureds who purportedly were subjected

to them;

(iii) |The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
and on behalf of the Defendants uniformly misrepresented and

4]
exaggerated the level of the Fraudulent Services and the nature of the
Fraudulent Services that purportedly were provided;

(iv) The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
and on behalf of the Defendants uniformly fraudulently concealed the fact
that the Fraudulent Services were provided - to the extent they were

provided at all — pursuant to illegal kickback arrangements among the
Defendants and the Clinics; and

(v) With the exception of NF-3 forms, HCFA-1500 forms, and treatment
reports covering services actually performed by Sabodash, the NF-3
forms, HCFA-1500 forms, and treatment reports submitted by and on
behalf of the Defendants uniformly misrepresented to GEICO that the
unincorporated medical practice was eligible to receive No-Fault Benefits
pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.11 for
the services that supposedly were performed. In fact, the unincorporated
medical practice was not eligible to seek or pursue collection of No-Fault
Benefits for the services that supposedly were performed because the
services were provided by independent contractors rather than by
employees of the unincorporated medical practice.

Ill. The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

180. The Defendants legally and ethically were obligated to act honestly and with
integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

181. To induce GEICO to promptly pay the fraudulent charges for the Fraudulent
Services, the Defendants systemically concealed their fraud and went to great lengths to
accomplish this concealment.

182. Specifically, the Defendants knowingly misrepresented and concealed facts
related to the unincorporated medical practice in an effort to prevent discovery that the
unincorporated medical practice was improperly owned and controlled by non-licensed
laypersons and engaged in illegal kickback, fee-splitting, and payment for referral arrangements,

183. Furthermore, the Defendants knowingly misrepresented and concealed facts in

order to prevent GEICO from discovering that the Fraudulent Services were medically

unnecessary and performed pursuant to fraudulent pre-determined protocols designed to

42
maximize the charges that could be submitted rather than to benefit the Insureds who supposedly
were subjected to them. The Defendants also used billing codes for the Fraudulent Services that
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges submitted to GEICO.

184. In addition, the Defendants knowingly misrepresented and concealed facts related
to the employment status of the physicians and technicians associated with the unincorporated
medical practice in order to prevent GEICO from discovering that the physicians and technicians
were actually independent contractors.

185. The Defendants hired law firms to pursue collection of the fraudulent charges
from GEICO and other insurers. These law firms routinely filed expensive and time-consuming
litigation against GEICO and other insurers if the charges were not promptly paid in full.

186. GEICO is under statutory and contractual obligations to promptly and fairly
process claims within 30 days. The facially-valid documents submitted to GEICO in support of
the fraudulent charges at issue, combined with the material misrepresentations and fraudulent
litigation activity described above, were designed to and did cause GEICO to rely upon them.
As a result, GEICO incurred damages of more than $107,382.00 based upon the fraudulent
charges.

187. Based upon the Defendants’ material misrepresentations and other affirmative
acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have
discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

FIRST CAUSE OF ACTION
Against Valeriy Sabodash, M.D.
(Declaratory Judgment — 28 U.S.C. §§ 2201 and 2202)

188. GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

43
189. There is an actual case in controversy between GEICO and the Defendants
regarding more than $911,000.00 in fraudulent billing for the Fraudulent Services that has been
submitted to GEICO.

190, Valeriy Sabodash, M.D. has no right to receive payment for any pending bills
submitted to GEICO because Valeriy Sabodash, M.D.’s unincorporated medical practice is
improperly owned and controlled by the Management Defendants, who have never been licensed
physicians, and engaged in illegal fee splitting with the Management Defendants.

191. Valeriy Sabodash, M.D. has no right to receive payment for any pending bills
submitted to GEICO because the Fraudulent Services provided by the unincorporated medical
practice were not medically necessary and were provided — to the extent they were provided at
all — pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the
Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected
to them.

192. Valeriy Sabodash, M.D. has no right to receive payment for any pending bills
submitted to GEICO because the Fraudulent Services provided by the unincorporated medical
practice were provided pursuant to the illegal fee-splitting and kickback arrangements among the
Defendants and the Clinics.

193. Valeriy Sabodash, M.D. has no right to receive payment for any pending bills
submitted to GEICO because the billing codes used for the Fraudulent Services provided by the
unincorporated medical practice misrepresented and exaggerated the level of services that
purportedly were provided in order to inflate the charges submitted to GEICO.

194. Valeriy Sabodash, M.D. has no right to receive payment for any pending bills

submitted to GEICO because, in many cases, the Fraudulent Services provided by the

44
unincorporated medical practice were provided by independent contractors, rather than by

employees of Valeriy Sabodash, M.D.

195. Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment
Act, 28 U.S.C. §§ 2201 and 2202, declaring that Valeriy Sabodash, M.D. has no right to receive
payment for any pending bills submitted to GEICO.

SECOND CAUSE OF ACTION
Against Valeriy Sabodash, M.D., Anetta Kalsin, Valeriy Kotlyar, and Cloud Billing, Inc.
(Common Law Fraud)

196. GEICO incorporates, as though fully set forth herein, each and every allegation in
the paragraphs set forth above.

197. Sabodash, Kalsin, Kotlyar, and Cloud Billing intentionally and knowingly made
false and fraudulent statements of material fact to GEICO and concealed material facts from
GEICO in the course of their submission of hundreds of fraudulent bills seeking payment for the
Fraudulent Services.

198. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that Sabodash’s unincorporated
medical practice was eligible to receive No-Fault Benefits pursuant to Insurance Law §
5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact it was not eligible to receive No-
Fault Benefits in that it was owned and controlled by non-physicians and illegally split fees with
them; (ii) in every claim, the representation that Sabodash’s unincorporated medical practice was
eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R.
§ 65-3.16(a)(12), when in fact the healthcare practice engaged in a scheme to defraud involving

illegal fee-splitting and kickback arrangements; (iii) in every claim, the representation that the

billed-for services were medically necessary and properly billed in accordance with the Fee

45
Schedule, when in fact the billed-for services were not medically necessary and were performed
and billed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants; (iv) in every claim, the representation that the charges were appropriate and
consistent with the service provided, when in fact the charges exaggerated the level of service
and the nature of the service that purportedly was provided; and (v) in every claim, the
representation that the billed-for services were provided by employees of the unincorporated
medical practice, when in fact many of the billed-for services were provided by independent
contractors.

199.  Sabodash, Kalsin, Kotlyar, and Cloud Billing intentionally made the above-
described false and fraudulent statements and concealed material facts in a calculated effort to
induce GEICO to pay charges submitted through the unincorporated medical practice that were
not compensable under the No-Fault Laws.

200. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $107,382.00 pursuant to the fraudulent bills
submitted by the Defendants through the unincorporated medical practice. The fraudulent bills
and corresponding mailings submitted to GEICO identified through the date of this Complaint
are described, in part, in the chart annexed hereto as Exhibit “1.”

201. The Defendants’ extensive fraudulent conduct demonstrates a high degree of
moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

202. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

46
THIRD CAUSE OF ACTION
Against Valeriy Sabodash, M.D., Anetta Kalsin, Valeriy Kotlyar, and Cloud Billing, Inc.
(Unjust Enrichment)

203. GEICO incorporates, as though fully set forth herein, each and every allegation in
the paragraphs set forth above.

204. As set forth above, Defendants have engaged in improper, unlawful, and/or unjust
acts, all to the harm and detriment of GEICO.

205. When GEICO paid the bills and charges submitted by or on behalf of Valeriy
Sabodash, M.D. for No-Fault Benefits, it reasonably believed that it was legally obligated to
make such payments based on the Defendants’ improper, unlawful, and/or unjust acts.

206. Defendants have been enriched at GEICO’s expense by GEICO’s payments,
which constituted a benefit that Defendants voluntarily accepted notwithstanding their improper,
unlawful, and unjust billing scheme.

207. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity, and good conscience.

208. By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $107,382.00.

FOURTH CAUSE OF ACTION
Against John Doe Defendants “1-10”
(Aiding and Abetting Fraud)

209. GEICO incorporates, as though fully set forth herein, each and every allegation

set forth above.

210. John Doe Defendants “1”-“10” knowingly aided and abetted the fraudulent

scheme that was perpetrated on GEICO by Sabodash, Kalsin, Kotlyar, and Cloud Billing.

47
211. The acts of John Doe Defendants “1”-“10” in furtherance of the fraudulent
scheme included, among other things, knowingly referring Insureds to Sabodash’s
unincorporated medical practice in exchange for illegal kickbacks from the unincorporated
medical practice and knowingly participating and assisting in subjecting the Insureds to a
predetermined fraudulent treatment protocol to maximize profits without regard to patient care.

212. The conduct of John Doe Defendants “1-10” in furtherance of the fraudulent
scheme was significant and material. The conduct of John Doe Defendants “1-10” was a
necessary part of and was critical to the success of the fraudulent scheme because, without their
actions, there would have been no opportunity for Sabodash, Kalsin, Kotlyar, and Cloud Billing

to obtain payment from GEICO and other insurers.

213. John Doe Defendants “1”-“10” aided and abetted the fraudulent scheme in a
calculated effort to induce GEICO into paying charges to Sabodash’s unincorporated medical
practice for medically unnecessary, illusory, and otherwise unreimbursable Fraudulent Services
because they sought to continue profiting through the fraudulent scheme.

214. The conduct of John Doe Defendants “1”-“10” caused GEICO to pay more than

$107,382.00 pursuant to the fraudulent bills submitted through Sabodash’s unincorporated

medical practice.

215. This extensive fraudulent conduct demonstrates a high degree of moral turpitude

and wanton dishonesty that entitles GEICO to recover punitive damages.
216. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

48
JURY DEMAND

217. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by
jury.

WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO
Indemnity Company, GEICO General Insurance Company, and GEICO Casualty Company
demand that a Judgment be entered in their favor:

A. On the First Cause of Action against Valeriy Sabodash, M.D., a declaration
pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Valeriy Sabodash,
M.D., has no right to receive payment for any pending bills submitted to GEICO;

B. On the Second Cause of Action against Valeriy Sabodash, M.D., Anetta Kalsin,
Valeriy Kotlyar, and Cloud Billing, Inc. compensatory damages in favor of GEICO, in an
amount to be determined at trial but in excess of $107,382.00, together with punitive damages,
costs, interest and such other and further relief as this Court deems just and proper;

C. On the Third Cause of Action against Valeriy Sabodash, M.D., Anetta Kalsin,
Valeriy Kotlyar, and Cloud Billing, Inc. compensatory damages in favor of GEICO, in an
amount to be determined at trial but in excess of $107,382.00, plus costs and interest and such
other and further relief as this Court deems just and proper;

D. On the Fourth Cause of Action against John Doe Defendants “1”-“10”,
compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

$107,382.00 together with punitive damages, costs, interest, and such other and further relief as

this Court deems just and proper.

49
Case 1:20-cv-00258-RRM-PK Document1 Filed 01/15/20 Page 50 of 50 PagelD #: 50

; “a
Dated: January _/5 __, 2020
RIVKIN RADLER LLP

y

5 {
By: 4 | f /V

Barry V Lev
4 y
Mickel A. Sirignano

Sean Gorton
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government
Employees Insurance Company, GEICO
Indemnity Company, GEICO General
Insurance Company and GEICO Casualty
Company

50
